DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 29 is objected to because of the following informalities:  In Line 2, the word “bards” should be replaced with the word --barbs--. Appropriate correction is required.
Claim 31 is objected to because of the following informalities:  In Line 1, the limitation --of the set screw-- should be added after the word “section”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-17, 29-31 & 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 at Lines 9-11 recite the limitation “wherein the front end of the implant includes a substantially flat tissue engagement surface configured to allow the tissue to slide along the implant as the implant is being installed in the socket or the tunnel.” which seeks to introduce new matter as the specification recites in Paragraph [0022] “At an outer side of body 116, a substantially flat tissue engagement surface 120 is provided, as best seen in FIGS. 4A and 4B. Thus radial barbs 118 may extend around body 116 of implant 100 except at tissue engagement surface 120. The substantially flat tissue engagement surface 120 is configured to allow the tissue to slide along implant body 116 as implant 100 is being installed in the socket or tunnel, thereby reducing potential damage to the tissue during the repair. The drawings do depict a flat front end surface 110 in addition to the flat tissue engagement surface 120 running along a side of the implant, however the specification only discloses that the flat surface 120 is configured to allow the tissue to slide along the implant as recited in the claim. Thus, the newly amended claim seeks to introduce new matter as the disclosure does not provide support for this newly added limitation.
Claim 33 at Lines 1-2 recites the limitation “wherein a front end of the implant includes a substantially flat tissue engagement surface that is configured to allow the tissue to slide along the implant as the implant is being installed in the socket or the tunnel.” which seeks to introduce new matter as the specification recites in Paragraph [0022] “At an outer side of body 116, a substantially flat tissue engagement surface 120 is provided, as best seen in FIGS. 4A and 4B. Thus radial barbs 118 may extend around body 116 of implant 100 except at tissue engagement surface 120. The substantially flat tissue engagement surface 120 is configured to allow the tissue to slide along implant body 116 as implant 100 is being installed in the socket or tunnel, thereby reducing potential damage to the tissue during the repair. The drawings do depict a flat front end surface 110 in addition to the flat tissue engagement surface 120 running along a side of the implant, however the specification only discloses that the flat surface 120 is configured to allow the tissue to slide along the implant as recited in the claim. Thus, the newly amended claim seeks to introduce new matter as the disclosure does not provide support for this newly added limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation “wherein the tissue engagement surface includes radial bards at ends thereof, and the radial barbs together with tissue engagement surface form a generally U-shaped area for containing the tissue to prevent the tissue from radially spreading around the implant.” which renders the claim indefinite as it is unclear how the substantially flat tissue engagement surface includes radial barbs at ends thereof, and how the barbs together with the tissue engagement surface form a generally U-shaped area for containing the tissue when claim 1 recites that the substantially flat tissue engagement surface is at the front end and configured to allow the tissue to slide along the implant. It appears from the drawings and Paragraph [0022] of the disclosure that the body of the implant comprises both the flat tissue engagement surface and radial barbs extending outwardly therefrom, wherein “At an outer side of body 116, a substantially flat tissue engagement surface 120 is provided, as best seen in FIGS. 4A and 4B. Thus radial barbs 118 may extend around body 116 of implant 100 except at tissue engagement surface 120. The substantially flat tissue engagement surface 120 is configured to allow the tissue to slide along implant body 116 as implant 100 is being installed in the socket or tunnel, thereby reducing potential damage to the tissue during the repair. Radial barbs 118 terminate at ends 122 at the tissue engagement surface 120.”. Thus, for purposes of examination, the limitation is being interpreted as “wherein the implant further includes radial barbs extending around a body thereof, and wherein a U-shaped area is formed between ends of the radial barbs for containing the tissue to prevent the tissue from radially spreading around the implant”. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-28 & 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groh (US PG Pub No. 2015/0190130) in view of Nguyen et al. (US PG Pub No. 2011/0112576). 
Regarding Claims 18, 22-23 & 28, Groh discloses a method of tissue repair (Figs. 10-14D, Paragraphs [0052-0063]), comprising the steps of: capturing tissue (soft tissue 520, Fig. 14A) with an implant (anchor 5), wherein the implant defines a hole (aperture opening into cavity 130, Fig. 12A) in which a distal end (tapered end of 410) of a tapered set screw (plug 410, Fig. 12A) is inserted while a driver (insertion handle 400, Fig. 11-12) engages a proximal end (threaded end of 410) of the set screw (threads 411 of plug 410 rotatably engage threads of internally threaded cavity 130, Paragraph [0054]); installing the implant with the captured tissue in a socket or a tunnel (bone cavity 510, Figs. 14A-C); advancing the set screw into the hole of the implant (Fig. 14C-D), thereby expanding the implant and fixing the implant with the captured tissue in the socket or the tunnel (Figs. 14C-D, Paragraph [0063]), wherein the proximal end of the set screw comprises outer threads (threaded outer portion 411 of plug 410, Fig. 12B, Paragraph [0054]), and wherein the driver comprises an outer shaft (400) engageable with the outer threads of the set screw (411) to hold an axial position of the set screw relative to the outer shaft and wherein the outer shaft of the driver comprises inner threads (Paragraph [0054]), and wherein the outer threads of the set screw are configured to engage the inner threads of the outer shaft of the driver, (“In one embodiment, the insertion plug 410 may include an engagement member 411 configured to engage the interior surface defining the expansion cavity 130. In some embodiments, the engagement member 411 may include a reciprocally and/or correspondingly threaded surface configured to mate with the threaded surface of the interior surface defining the expansion cavity.”, Paragraph [0054]. The corresponding threads of the set screw 411 and the outer shaft 400 cooperate to maintain the set screw in a specific position when the set screw is in a resting position and not being rotated.).
Groh does not disclose wherein the proximal end of the set screw also comprises an inner coupling, and wherein the driver comprises an inner shaft movable axially within the outer shaft and engageable with the inner coupling of the set screw for advancing the set screw in the hole of the implant, wherein the inner shaft of the driver comprises a substantially rectangular shaped end, and wherein the inner coupling of the set screw comprises a corresponding substantially rectangular shaped socket configured to engage the substantially rectangular shaped end of the inner shaft of the driver, wherein the set screw is advanced into the hole of the implant by rotating the inner shaft of the driver relative to the outer shaft of the driver.
Nguyen et al. discloses a tissue repair system (10, Figs. 1-7, Paragraphs [0069-0075) comprising an implant assembly comprising an anchor (20) and a set screw (30)(Fig. 1), and an insertion tool (40, Figs. 4-7), the set screw comprising an inner coupling in the form of a central aperture (31e) and an outer coupling in the form of external threads (31a), the insertion tool comprising an outer sheath (41a, Fig. 5) and an inner shaft (41b, Fig. 5), wherein the outer sheath of the driver comprises inner threads (Fig. 6) configured to engage the outer threads of the set screw (Fig. 6) and prongs (41c) at the distal end configured to engage both the anchor and the proximal end of the set screw (Fig. 5), and wherein the inner shaft is configured to be inserted into and engage the inner coupling (31e) of the set screw so that the set screw can be advanced into the anchor and the anchor can be advanced into the patient (Paragraph [0072]), wherein the set screw is advanced into the hole of the implant by rotating the inner shaft of the driver relative to the outer shaft (Paragraph [0072], Fig. 5-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the engagement means between the implant and set screw and the driver used in the method of Groh to add a central driver engagement aperture in the set screw, add engagement slots adjacent the central driver engagement aperture of the set screw, and modify the driver such that the outer tube also has distal prongs for engaging both the set screw and the implant and an inner shaft with a distal end that cooperates with the central driver engagement aperture of the set screw as taught by Ngyuen et al. as an alternate and functionally equivalent means for securably inserting and implanting the implant and set screw into a patient. 
Regarding Claim 19, the combination of Groh and Nguyen discloses the claimed invention as stated above in claim 18, and Groh further discloses the step of releasing the driver from engagement with the set screw as a distal end of the set screw reaches a closed end of the hole of the implant (Fig. 14D, Paragraph [0063]).
Regarding Claim 20, the combination of Groh and Nguyen discloses the claimed invention as stated above in claim 18, and Groh further discloses wherein when the tissue is captured with the implant, an implant insertion section (tip portion of plug 410) near the distal end of the set screw is received in the hole, while a driver engagement section (threaded end portion of plug 410) near the proximal end of the set screw and a tapered section (tapered central portion between threaded end and tip) of the set screw located between the implant insertion section and the driver engagement section remain outside of the implant, and while the outer shaft of the driver engages the outer coupling of the set screw and the inner shaft of the driver engages the inner coupling of the set screw (when the driver has placed the implant 5 within the bone cavity 510 and the plug 410 is partially advanced into the implant 5, the tip portion of the plug is received in the bone cavity 510 while the threaded end portion of the plug remains outside).
Regarding Claim 21, the combination of Groh and Nguyen discloses the claimed invention as stated above in claim 20, and Groh further discloses wherein the driver engagement section is fully received in the hole of the implant when the driver is released from engagement with the set screw (Fig. 14D, Paragraph [0063]).
Regarding Claim 24, the combination of Groh and Nguyen discloses the claimed invention as stated above in claim 18, and Groh further discloses wherein the socket or the tunnel is a bone socket or a bone tunnel (bone cavity 510, Figs. 14A-C).
Regarding Claim 25, the combination of Groh and Nguyen discloses the claimed invention as stated above in claim 18, except wherein the implant comprises a front end with a saddle for capturing the tissue therein. 
Groh does disclose in Paragraph [0044] that the tissue capture portion at the tissue engaging end 200 of the implant 5 may include at least one tissue engaging member 201 including a single protrusion or a plurality of protrusions extending longitudinally from the distal end 102 of the main body, at least one protrusion that extends radially outward from a portion of the exterior surface, and may be of any size or shape suitable for securing, holding, and/or otherwise engaging a portion of soft tissue. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the implant used in the method of Groh to add a radially outward protrusion on the front end of the implant for holding the tissue as taught by Groh in order to more securably engage the soft tissue in the bone cavity during insertion of the implant assembly.
Regarding Claim 26, the combination of Groh and Nguyen discloses the claimed invention as stated above in claim 18, and Groh further discloses wherein the hole of the implant has an entrance (aperture opening into cavity 130, Fig. 12A) at one end of the implant and a closed end (flat blind end of cavity 130, Fig. 12B) opposite the entrance.
Regarding Claim 27, the combination of Groh and Nguyen discloses the claimed invention as stated above in claim 18, and Groh further discloses wherein the set screw further comprises an implant insertion section (tip portion of plug 410) near its distal end, a driver engagement section (threaded end portion of plug 410) near its proximal end, and a tapered section (tapered central portion between threaded end and tip) between the implant insertion section and the driver engagement section.
Regarding Claim 34, the combination of Groh and Nguyen discloses the claimed invention as stated above in claim 19, and Groh further discloses wherein the driver is released from engagement with the set screw once the distal end of the set screw reaches the closed end of the hole of the implant (Paragraph [0063], Fig. 14C). Groh does disclose that “Accordingly, when the insertion plug has been inserted into the expansion cavity 130, a handle engaging member and/or feature 106 defined by the handle engagement portion 107 may operably disengage from a reciprocal threaded surface 401 defined by the handle 400.  As such, insertion of the insertion plug 410 within the expansion cavity 130 provides for an easier and quicker removal of the handle 400 from the handle engagement portion 107.” But Groh does not specifically disclose that the driver is released from engagement with the set screw simultaneously with the distal end of the set screw reaching the closed end of the hole of the implant. However, one having ordinary skill in the art would recognize that it is common practice to disconnect a driver from engagement with a fastener that it is inserting at the point where the fastener has reached the intended location, whether that be simultaneously or thereafter. Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Groh et al. so that the driver is released from engagement with the set screw simultaneously with the distal end of the set screw reaching the closed end of the hole of the implant as there are only three finite times that the driver could be released from the set screw (before, simultaneously with, and after the distal end of the set screw reaches the closed end of the hole of the implant) and releasing simultaneously from would have a reasonable expectation of success and doing so would be recognized as part of the ordinary capabilities of one skilled in the art.

Allowable Subject Matter
Claims 1-4, 6-17, & 29-31 would be allowable if properly rewritten or amended to sufficiently overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph,, set forth in this Office action.
Claims 32-33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s amendments, filed 02/23/22, have overcome the objections to claims 1, 3-5, 7-10, 12-14, 17-18, 21, & 24-27.
Applicant’s amendments, filed 02/23/22, have overcome the 112(b) rejections for claims 2, 4, 8, 14, 19 & 21. 
In regards to Applicant’s argument with respect to the 112(b) rejection of claim 3: The Applicant’s argument has been fully considered and is persuasive so the 112(b) rejection of claim 3 has been withdrawn. 
In regards to Applicant’s argument with respect to Claims 1-8, 11-14 & 17 anticipated by Groh et al.: The Applicant’s argument has been fully considered. Based on the newly amended claims, the Groh 102 rejection has been withdrawn. 
In regards to Applicant’s argument with respect to Claims 1-8, 11-14 & 17 anticipated by Groh et al.: The Applicant’s argument has been fully considered. Based on the newly amended claims, the Groh 102 rejection has been withdrawn. 
In regards to Applicant’s argument with respect to Claims 18 and the rejection over Groh in view of Nguyen: As seen in the office action above, the combination of Groh and Nguyen discloses the newly amended claim 18. Groh discloses a method of tissue repair (Figs. 10-14D, Paragraphs [0052-0063]), comprising the steps of: capturing tissue (soft tissue 520, Fig. 14A) with an implant (anchor 5), wherein the implant defines a hole (aperture opening into cavity 130, Fig. 12A) in which a distal end (tapered end of 410) of a tapered set screw (plug 410, Fig. 12A) is inserted while a driver (insertion handle 400, Fig. 11-12) engages a proximal end (threaded end of 410) of the set screw (threads 411 of plug 410 rotatably engage threads of internally threaded cavity 130, Paragraph [0054]); installing the implant with the captured tissue in a socket or a tunnel (bone cavity 510, Figs. 14A-C); advancing the set screw into the hole of the implant (Fig. 14C-D), thereby expanding the implant and fixing the implant with the captured tissue in the socket or the tunnel (Figs. 14C-D, Paragraph [0063]), wherein the driver comprises an outer shaft (400) engageable with the outer threads of the set screw (411) to hold an axial position of the set screw relative to the outer shaft and wherein the outer shaft of the driver comprises inner threads (Paragraph [0054]), and wherein the outer threads of the set screw are configured to engage the inner threads of the outer shaft of the driver, (“In one embodiment, the insertion plug 410 may include an engagement member 411 configured to engage the interior surface defining the expansion cavity 130. In some embodiments, the engagement member 411 may include a reciprocally and/or correspondingly threaded surface configured to mate with the threaded surface of the interior surface defining the expansion cavity.”, Paragraph [0054]. The corresponding threads of the set screw 411 and the outer shaft 400 cooperate to maintain the set screw in a specific position when the set screw is in a resting position and not being rotated.). Groh does not disclose wherein the proximal end of the set screw also comprises an inner coupling, and wherein the driver comprises an inner shaft movable axially within the outer shaft and engageable with the inner coupling of the set screw for advancing the set screw in the hole of the implant, wherein the inner shaft of the driver comprises a substantially rectangular shaped end, and wherein the inner coupling of the set screw comprises a corresponding substantially rectangular shaped socket configured to engage the substantially rectangular shaped end of the inner shaft of the driver, wherein the set screw is advanced into the hole of the implant by rotating the inner shaft of the driver relative to the outer shaft of the driver. Nguyen et al. discloses a tissue repair system (10, Figs. 1-7, Paragraphs [0069-0075) comprising an implant assembly comprising an anchor (20) and a set screw (30)(Fig. 1), and an insertion tool (40, Figs. 4-7), the set screw comprising an inner coupling in the form of a central aperture (31e) and an outer coupling in the form of external threads (31a), the insertion tool comprising an outer sheath (41a, Fig. 5) and an inner shaft (41b, Fig. 5), wherein the outer sheath of the driver comprises inner threads (Fig. 6) configured to engage the outer threads of the set screw (Fig. 6) and prongs (41c) at the distal end configured to engage both the anchor and the proximal end of the set screw (Fig. 5), and wherein the inner shaft is configured to be inserted into and engage the inner coupling (31e) of the set screw so that the set screw can be advanced into the anchor and the anchor can be advanced into the patient (Paragraph [0072]), wherein the set screw is advanced into the hole of the implant by rotating the inner shaft of the driver relative to the outer shaft (Paragraph [0072], Fig. 5-6). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the engagement means between the implant and set screw and the driver used in the method of Groh to add a central driver engagement aperture in the set screw, add engagement slots adjacent the central driver engagement aperture of the set screw, and modify the driver such that the outer tube also has distal prongs for engaging both the set screw and the implant and an inner shaft with a distal end that cooperates with the central driver engagement aperture of the set screw as taught by Ngyuen et al. as an alternate and functionally equivalent means for securably inserting and implanting the implant and set screw into a patient. Thus the inner threaded bore and the outer threads of the set screw of the combination together cooperated to hold an axial position of the set screw relative to the outer shaft as recited in the newly amended claim language. The combination discloses newly amended claim 18 and the argument has been fully considered but is not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775